Citation Nr: 1308736	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  05-04 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a right inguinal hernia disability.

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran served on active duty from September 1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of a Department of Veterans Affairs (VA), Regional Office (RO), that declined to reopen the Veteran's claim of service connection for a right inguinal hernia disability; denied the Veteran's claims for service connection for a low back disability and an acquired psychiatric disorder, to include PTSD; and continued a noncompensable disability rating for a right little finger disability.  In a May 2011 decision, the Board denied a compensable disability rating for the right little finger disability.  In an August 2012 decision, the Board denied service connection for an acquired psychiatric disorder, to include PTSD.  The issues as captioned above were also previously before the Board in September 2009, May 2011, and August 2012 at which time they were remanded for additional development.  

In October 2009, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

After carefully considering this matter, and for reasons expressed immediately below, that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of three previous remands.  However, another remand is necessary to ensure compliance with its prior remand instructions.  The Board is obligated by law to ensure compliance with its directives, as well as those of the appellate courts.  Where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In May 2011, the Board, in pertinent part, remanded the issues for appropriate notice as to the Veteran's request to reopen his claim of service connection for a right inguinal hernia disability and for a VA examination regarding his claim of service connection for a low back disability.  Notice was provided to the Veteran in June 2011 and a VA examination was provided in July 2011.

The VA spine examination conducted in July 2011 resulted in the Veteran being diagnosed with degenerative joint disease of the lumbar spine based upon X-rays taken at that time.  In rendering an opinion, the examiner opined that it was less likely than not that the Veteran's current low back disability was caused by or a result of lumbar degenerative joint disease.  His rationale for such opinion was that, although there was evidence of lumbar degenerative joint disease on X-ray, he did not find any abnormal X-rays or evidence of direct trauma during active duty.  

The Veteran's appeal was again before the Board in August 2012 at which time the Board again remanded the Veteran's claims for additional notice and development.  Specifically, the June 2011 notice was still insufficient and, thus, a remand of that claim was warranted for the Veteran to be provided with proper notice as to how to reopen his claim of service connection for a right inguinal hernia disability.  

As to the Veteran's claim of service connection for a low back disability, the medical opinion provided by the July 2011 VA examiner was inadequate because the examiner failed to take into account the Veteran's lay statements as instructed.  The Board, therefore, requested that the Veteran's claims file be returned to the VA examiner who conducted the July 2011 VA examination for him to provide an opinion taking into account the Veteran's lay statements.  

In November 2012, another medical opinion was obtained but from a different VA examiner.  This examiner provided an opinion as to whether degenerative disc disease was related to the Veteran's active service.  The Board notes, however, that the record as it stands does not demonstrate a diagnosis of degenerative disc disease, only degenerative joint disease, and the examiner did not explain what records were relied upon for a diagnosis of degenerative disc disease.  Thus, the Board is unclear as to the basis of the examiner's opinion.  Consequently, the Board has no choice but to find the opinion to be inadequate.  Therefore, the Board's prior remand instruction were not fully complied with.  As such, the Board finds that remand is warranted in order to obtain a new VA examination in order to have the VA examiner clarify the diagnosis of the Veteran's low back disability and to obtain an adequate medical opinion based upon that diagnosis that takes into account the Veteran's lay statements as previously requested by the Board.

The Board notes that the need for clarification of the diagnosis of the Veteran's current low back disability is necessary given the recent decision by the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  In Walker, the Federal Circuit held that the 38 C.F.R. § 3.303 provides two ways to establish service connection.  Service connection under § 3.303(a) is satisfied when the three-element test is met.  In other words, the evidence must establish that:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service (the so-called "nexus" requirement).  Subsection (a) also refers to "each disabling condition...for which [a Veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Id.

The second way to establish service connection is set forth in § 3.303(b).  The Federal Circuit found that, unlike subsection (a), which is not limited to any specific condition, subsection (b) is restricted to chronic diseases.  "If a Veteran can prove a chronic disease 'shown in service,' and there are no intercurrent causes, the manifestations of the chronic disease present at the time the Veteran seeks benefits establish service connection for the chronic disease.  By treating all subsequent manifestations as service-connected, the Veteran is relieved of the requirement to show a causal relationship between the condition in service and the condition for which disability compensation is sought.  In short, there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

In addition, subsection (b) provides a second route by which service connection can be established for a chronic disease, which is if "evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported,' then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.  Furthermore, the Federal Circuit held that that the term "chronic disease" as set forth in subsection (b) is properly interpreted as being constrained by § 3.309(a) in that the regulation is only available to establish service connection for the specific chronic diseases listed § 3.309(a) regardless of the point in time when a Veteran's chronic disease is either shown or noted.  Id.  

In the present case, therefore, it is imperative that the diagnosis of the Veteran's low back disability is accurate as the outcome will impact whether such can be considered a chronic disease under § 3.309(a).  


Finally, in the August 2012 remand, the Board requested that the Veteran's VA treatment records be associated with his claims file.  The Board notes that VA treatment records from June 2009 to July 2012 were associated with the Veteran's virtual claims file.  However, the last treatment note of record prior to that time is June 2003.  The Veteran stated in an April 2009 statement that he continued to be treated for his low back disability, presumably at VA as he had previously indicated that is where he receives all his treatment.  Thus, the Board believes there are likely additional VA treatment records from July 2003 to May 2009 that have not been associated with the Veteran's claims file.  Although the Board did not set forth a time frame of what records were to be obtained, it does not find that obtaining records only since June 2009 complies with its prior remand request given that the last VA treatment records in the claims file is from June 2003.  The purpose of the prior remand instruction was to update the Veteran's VA treatment records; not just to get the most recent ones.  Thus, on remand the Veteran's VA treatment records from July 2003 to May 2009 should be obtained and associated with the claims file.

With regard to the Veteran's claim to reopen for service connection for a right inguinal hernia disability, the Board defers a decision on that claim because of the outstanding VA treatment records that need to be associated with the claims file.  As VA's duty to assist includes obtaining all outstanding VA records (which is not dependent on whether a claim is a new one or one to reopen), adjudication of this issue would be premature at this time.  Thus, this claim is remanded and should be readjudicated after the Veteran's VA treatment records from July 2003 to May 2009 have been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall associate with the claims file the Veteran's medical records from the VA Medical Center in Montgomery, Alabama, for the period of July 2003 to May 2009.  All efforts to obtain VA records should be fully documented, and, if records are not available, such should be noted in the claims file and the Veteran so advised.

2.  After all additional available evidence has been associated with the claims file, the RO/AMC shall schedule the Veteran for a VA spine examination.  The claims file must be provided to and reviewed by the examiner, who must indicate in his/her report that said review has been accomplished.

All necessary diagnostic tests and/or studies should be accomplished to diagnose all disorders relating to the Veteran's low back.  Then, after reviewing the claims file and examining the Veteran, the examiner should render a diagnosis of all disorders present involving the Veteran's low back.  The examiner must clarify whether the Veteran's current low back complaints are the result of degenerative joint disease, degenerative disc disease or both.

For each low back disorder diagnosed on examination, the examiner should render an opinion as to whether it is at least as likely as not that it is related to any disease or injury incurred during service.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports (to include the Veteran's lay testimony in October 2009 (i.e., that he injured his back during service while bending down to lift and load machine guns that weighed approximately 100 pounds, that his back "popped" from loading the machine guns and he experienced pain that radiated down his low back)) must be specifically acknowledged and considered in formulating any opinions.  Also, the examiner shall consider evidence of a continuity of symptoms since service, including the Veteran's statements, if any.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner must provide a complete rationale for each opinion given.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


